DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 07/26/2021.  Examiner acknowledged that claims 1, 3-10, 14 and 16 are amended.  Currently, claims 1-16 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-16 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…a controller configured to measure a voltage drop over the current source…when the power supply regulator does not receive at the power supply regulator input the feedback signal from the controller, control the power supply to provide the minimum power supply output voltage, wherein the controller is configured to at a start-up of the controller provide the feedback signal at the first feedback signal value representing the minimum power supply output voltage, and wherein the power supply regulator is configured to, in response to receiving the first feedback signal value, control the power supply to provide the minimum power supply output volt…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-13 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Van Laanen (US 2011/0043133).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Henry Luong/Primary Examiner, Art Unit 2844